Cite as 2016 Ark. 39


                 SUPREME COURT OF ARKANSAS
                                       No.   CV-15-267
RALPH CRENSHAW AND DONNA
                                                 Opinion Delivered: February   4, 2016
CRENSHAW
     APPELLANTS/CROSS-APPELLEES
                                                 APPEAL FROM THE WHITE
V.                                               COUNTY CIRCUIT COURT
                                                 [CV-2013-419-1]
RILEY VERNON MCFALLS AND LINDA
SUE MCFALLS, EACH IN HIS AND HER
REPRESENTATIVE CAPACITY AS A     HONORABLE THOMAS HUGHES,
TRUSTEE OF THE RILEY VERNON      JUDGE
MCFALLS REVOCABLE TRUST AND
OF THE LINDA SUE MCFALLS
REVOCABLE TRUST
     APPELLEES/CROSS-APPELLANTS
                                                 PETITION FOR REVIEW DENIED.


                             ROBIN F. WYNNE, Associate Justice

        This case arises from a contract dispute over the purchase of real property in White

 County. Appellants/cross-appellees Ralph Crenshaw and Donna Crenshaw filed a breach-

 of-contract suit against appellees/cross-appellants Riley Vernon McFalls and Linda Sue

 McFalls, each in his and her representative capacity as a trustee of the Riley Vernon McFalls

 Revocable Trust and of the Sue McFalls Revocable Trust (the McFallses). Ultimately, the

 trial court awarded the Crenshaws $22,573.40 in damages, plus costs and interest, and $1500

 in attorney’s fees, after their attorney had petitioned for $18,375. The Crenshaws appealed

 the reduced attorney-fee award, and the McFallses cross-appealed, challenging the entry of

 judgment against them in their individual capacities. On March 11, 2015, our court of

 appeals issued an opinion reversing and remanding on cross-appeal and dismissing the direct

 appeal as moot. Crenshaw v. McFalls, 2015 Ark. App. 186, 457 S.W.3d 705 (reh’g denied
                                     Cite as 2016 Ark. 39

Apr. 15, 2015). The Crenshaws filed a petition for review in this court, arguing that the

court of appeals’s decision is “in conflict with prior holdings of published opinions of [the]

Supreme Court.” The petition relied on the petition for rehearing filed in the court of

appeals, in which the Crenshaws argued that the court had erred in failing to address the

invited-error doctrine.

       A petition for review must allege one of the grounds listed in Rule 2-4(c) of the

Rules of the Arkansas Supreme Court. Here, the Crenshaws alleged that the court of

appeals’s decision was in conflict with prior holdings of published opinions of this court.

See Ark. Sup. Ct. R. 2-4(c)(ii). We granted the Crenshaws’ petition for review. However,

upon further examination, we have determined that no conflict exists and that the petition

was improvidently granted. See Brown v. Alabama Elec. Co., 334 Ark. 35, 970 S.W.2d 807

(1998); Green v. Coca-Cola Bottling Co., 329 Ark. 345, 948 S.W.2d 92 (1997); Hamilton v.

Jeffrey Stone Co., 297 Ark. 24, 759 S.W.2d 792 (1988) (all denying review after the court

determined that the petition for review had been improvidently granted). Accordingly, we

deny the petition for review, and the decision in Crenshaw v. McFalls, 2015 Ark. App. 186,

457 S.W.3d 705, remains the decision in this case.

       Petition for review denied.

       BAKER and HART, JJ., dissent.

       KAREN R. BAKER, Justice, dissenting. Pursuant to Arkansas Supreme Court Rule

2-4, on September 10, 2015, we granted the Crenshaws’s petition for review. Rule 2-4(c)

provides:




                                              2
                                    Cite as 2016 Ark. 39

       Grounds for Review. A petition for review must allege one of the following: (i) the
       case was decided in the Court of Appeals by a tie vote, (ii) the Court of Appeals
       rendered a decision which is in conflict with a prior holding of a published opinion
       of either the Supreme Court or the Court of Appeals, or (iii) the Court of Appeals
       otherwise erred with respect to one of the grounds listed in Rule 1-2(b).


       Rule 1-2 (b) provides:

       (b) Reassignment of Cases. Any case is subject to reassignment by the Supreme
       Court, and in doing so, the Supreme Court will consider but not be limited to the
       following:

                     (1) issues of first impression,
                     (2) issues upon which there is a perceived inconsistency in the decisions
                     of the Court of Appeals or Supreme Court,

                     (3) issues involving federal constitutional interpretation,

                     (4) issues of substantial public interest,

                     (5) significant issues needing clarification or development of the law,
                     or overruling of precedent, and

                     (6) appeals involving substantial questions of law concerning the
                     validity, construction, or interpretation of an act of the General
                     Assembly, ordinance of a municipality or county, or a rule or
                     regulation of any court, administrative agency, or regulatory body.

       Accordingly, this court accepts petitions for review based on various grounds for

review.

       Here, having granted review, the majority now holds that the court of appeals’

decision does not conflict with prior holdings and “the petition was improvidently granted,”

citing to Brown v. Alabama Elec. Co., 334 Ark. 35, 36– 37, 970 S.W.2d 807, 808 (1998);

Green v. Coca-Cola Bottling Co., 329 Ark. 345, 349, 948 S.W.2d 92, 94 (1997); and Hamilton

v. Jeffrey Stone Co., 297 Ark. 24, 24, 759 S.W.2d 792, 792–93 (1988). However, these cases




                                               3
                                   Cite as 2016 Ark. 39

are not similar to the one before us. In Brown, we held that the petition for review was

improvidently granted, and explained,: “[W]e have concluded that the abstract of the

proceedings before the Commission does not show that the important issues of statutory

construction or constitutional validity were ever presented to the Commission for its

determination.” Brown, 334 Ark. at 36, 970 S.W.2d at 808. Therefore, the issue in Brown,

was not preserved for our review. Next, the majority cites to Green, but it is not on point

either. In that case, in holding that the petition for review was improvidently granted, we

explained

       In sum, there are several ways to analyze the fact pattern presented by this case. The
       parties, however, have failed to argue which standard should be adopted by this court.
       We are hesitant to resolve such an important issue of first impression without a
       specific request to do so and without adequate legal argument upon which to base
       our decision.

Id. at 349, 948 S.W.2d at 94. Accordingly, the parties in Green did not request or develop

the specific issue, thus, we held that the petition was improvidently granted. Finally,

Hamilton v. Jeffrey Stone Co., 297 Ark. 24, 24, 759 S.W.2d 792, 792-93 (1988), does not

support the majority’s position because our opinion does not explain the basis for holding

that the petition was improvidently granted but simply stated that “we were asked to review

the decision of the court of appeals, and we granted the petition. Upon further study, we

have determined that review was improvidently granted.” This offers no support to the

majority. In sum, these cases are not analogous to the case before us. 1 Here, the crux of



       1
       Although not cited by the majority, Graham v. Turnage Employment Grp., 334 Ark.
32, 34, 970 S.W.2d 808, 810 (1998) (internal citations omitted), also does not support the
majority’s position. In Graham, we granted a petition for review and ultimately held that


                                             4
                                    Cite as 2016 Ark. 39

the Crenshaws’ argument is that the court of appeals failed to address the doctrine of invited

error. By denying the petition for review, the majority avoids the doctrine as well and fails

to address the arguments presented.

       Finally, I must note that the irony of the majority denying review because this court

improvidently granted review is that the majority actually addresses the merits but fails to

issue an opinion. Based on its review of the petition, response, and briefs, including the

supplemental briefs that were filed once we granted review, the majority holds that the court

of appeals’ opinion does not conflict with precedent. The flaw with this holding is that the

majority has reviewed the merits and determined that it agrees with the court of appeals;

but, rather than reviewing the merits addressing the doctrine of invited error and the proper

parties, crafting an opinion with its analysis, and vacating the court of appeals’ opinion, the

majority holds that this court improvidently granted review.

       In sum, this court has clearly considered the petition for review. In Moose v. Gregory,

267 Ark. 86, 87, 590 S.W.2d 662, 663 (1979), we took the opportunity to address our

appellate jurisdiction and the significance of the petition for review when it was adopted:




we improvidently granted the petition and denied it explaining, “we . . . cannot address
this constitutional challenge because Graham failed to raise it before the Workers’
Compensation Commission. . . . For these reasons, we conclude that the petition for review
was improvidently granted.”




                                              5
                                    Cite as 2016 Ark. 39

       Amendment 582 contains only one sentence pertinent to questions of jurisdiction
       and review, as between the Supreme Court and the Court of Appeals: “The Court
       of Appeals shall have such appellate jurisdiction as the Supreme Court shall by rule
       determine, and shall be subject to the general superintending control of the Supreme
       Court.” Thus the amendment entrusts to the Supreme Court complete responsibility
       for determining both the initial jurisdiction of the Court of Appeals and the extent
       to which its decisions are reviewable.
       ....

       [W]e should state, as clearly and as unmistakably as we can, that the mere possibility
       that the Court of Appeals may have been wrong in a given case is not a basis for
       review by this court. No matter whether a particular case goes to one court or the
       other, the losing litigant understandably feels that the decision was wrong. And
       perhaps it was, no matter which court decided the case. No court is always right. But
       if we undertake to examine every decision of the Court of Appeals upon a mere
       suggestion of error, then we must ultimately read all the briefs and decide every case
       de novo, as if the Court of Appeals did not exist. There is no other possible course
       if we accept the position in effect argued by the present petitioners, that we should
       review the case simply because the Court of Appeals may have erred in finding that
       the chancellor's decision was against the weight of the proof.

       Here, this court has carried out its duty to review the petition. The majority should

now render an opinion for the parties rather than summarily deny it as “improvidently

granted.” Accordingly, based on my discussion above, it cannot be said that our judgment

in granting the petition was reached improvidently “by using misleading information or a

mistaken assumption.” Black’s Law Dictionary (10th ed. 2014). Therefore, I respectfully

dissent.

       HART, J., joins in this dissent.

       JOSEPHINE LINKER HART, Justice, dissenting. During my 45 years as a private

lawyer and an appellate-court judge I came to appreciate the sheer volume of material that


       2
       I note that amendment 80 repealed amendment 58. However, the Moose opinion
provides guidance to this court’s petition-for-review process.



                                             6
                                     Cite as 2016 Ark. 39

is called “the law.” The law is both mandatory authority—cases, statutes, constitutions,

regulations, rules—and persuasive authority—treatises, commentaries, law-review articles,

and legal encyclopedias. Rather than being intimidated, I found a strange comfort in the

realization that if I would only look hard enough, I would find the right answer somewhere

in a book. This approach to the law served me well.

         The court of appeals made errors of law by misstating and ultimately failing to adhere

to the standard of review, misapplying the rules of civil procedure, ignoring case law, and

failing to consider the doctrine of invited error. It also made errors of fact concerning how

the McFallses represented themselves in the law suit. Because the opinions in this case give

only a cursory view of what occurred, I will begin by briefly filling in the relevant history.

The Crenshaws were sellers of real estate in White County, and the McFallses, purporting

to act as trustees of the Riley Vernon McFalls Revocable Trust and the Linda Sue McFalls

Revocable Trust (McFalls Trust), contracted to buy it. A check for $5000 in earnest money,

drawn on the McFallses’ personal account, was placed in escrow. The McFallses failed to

complete the transaction. The Crenshaws sued the McFalls Trust for specific performance

and, alternatively, compensatory damages. The real estate was subsequently sold to a third

party.

         The McFallses were named in the Crenshaws’ complaint and served with process

only in their representative capacity as trustees. Nonetheless, the McFallses answered the

complaint in their individual as well as in their representative capacities.         A similar

representation was made in their response to the Crenshaws’ summary-judgment motion.

The McFallses also signed their answers to interrogatories without designating whether they


                                               7
                                     Cite as 2016 Ark. 39

were doing so in their representative capacities. The McFallses conceded liability, and the

case proceeded to trial only on damages.

       After the circuit court announced its decision, the McFallses’ counsel stated:
       The only concern or question I have is that plaintiffs sued the defendants in their
       individual names and in the name of their revocable trust. There was no evidence
       established that there is a trust. There was nothing admitted that there was a trust.
       So I would ask that any judgment simply be applied towards the defendants in their
       individual capacity.

The circuit court expressed concern about the dearth of evidence concerning the existence

of the McFalls Trust. Nonetheless, the Crenshaws insisted that the McFalls Trust was the

proper party against whom judgment should be entered. The circuit court ordered the issue

briefed.

       In their brief, the Crenshaws maintained their position that the McFalls Trust was

the proper party against whom judgment should be assessed. They quoted Rule 15 of the

Arkansas Rules of Civil Procedure, ostensibly in support of their contention that the McFalls

Trust waived any issue regarding the proper party by failing to litigate the issue. The

Crenshaws noted, however, in their discussion of Rule 15, that the “rule is liberal in its

allowance of amendments to conform pleadings to proof.” They noted as well that, under

Rule 15(c), amendment by implication can change the party or parties named in the lawsuit.

       In its brief, the McFalls Trust argued that the McFallses, in their individual capacities,

were not parties. It further asserted that because there was no proof of the existence of the

trust, the judgment should be dismissed entirely. The circuit court adopted the proposed

judgment that the Crenshaws had submitted, but made handwritten corrections making the

McFallses individually liable for $22,573.40 plus costs and interest.




                                               8
                                     Cite as 2016 Ark. 39

       The Crenshaws filed a motion for attorney fees, requesting $18,375. The circuit

court awarded $1500. After the Crenshaws’ motion to reconsider was deemed denied, they

appealed.

       The McFallses subsequently filed a separate petition in accordance with Rule 60(k)

of the Arkansas Rules of Civil Procedure. They amended their petition on June 12, 2014.

In their petition, they asked the circuit court to set aside the judgment. The McFallses

asserted that they were never served with process in their individual capacities and were

therefore never made parties to the lawsuit. Accordingly, it was error for the circuit court

to enter judgment against them.

       In their July 9, 2014 response, the Crenshaws argued that if there was an issue of

personal jurisdiction, the McFallses waived it by asking the court to enter judgment against

them personally. Further, the Crenshaws argued that the McFallses should be barred from

asserting that the circuit court erred in entering judgment against them individually because

it was done as a result of invited error.

       On July 9, 2014, the McFallses filed a motion for judgment on the pleadings. On

July 21, 2014, the Crenshaws filed a response, generally opposing the McFallses’ motion,

but nonetheless asking in their prayer for relief that the McFallses’ petition be dismissed.

On August 11, 2014, the circuit court entered an order denying the McFalles’ petition. The

McFalles filed a motion to reconsider, which was deemed denied. The McFallses timely

appealed. Accordingly, the court of appeals—and this court—had before it the Crenshaws’

appeal of the attorney-fee award and the McFallses’ cross-appeal, which sought to appeal

the finding that they were individually liable for the judgment. Both courts also had before


                                              9
                                    Cite as 2016 Ark. 39

them the direct appeal of the McFallses’ separate Rule 60(k) petition. The court of appeals

reversed and remanded on the McFallses’ cross-appeal in Crenshaw v. McFalls, 2015 Ark.

App. 186, 457 S.W.3d 705, and dismissed the McFallses’ direct appeal as moot. McFalls v.

Crenshaw, 2015 Ark. App. 249.

       I will first address why taking this case on review was not “improvident.” Arkansas

Supreme Court Rule 2-4(c) states in pertinent part that a petition for review must assert

that the court of appeals decision is in “conflict with a prior holding of a published opinion

of either the Supreme Court or the Court of Appeals.” I contend that the court of appeals

opinion is in conflict with several of our published decisions.

       The court of appeals opinion also made significant errors of fact that directly relate

to their mistakes of law, so I take this matter up first. The opinion states: “Nor does the

McFallses’s counsel’s erroneous signature line on a few documents asserting that McFallses

were signing in both their individual and representative capacities make them parties.” In

fact, the McFallses’ attorney signed every responsive pleading in the law suit prior to

judgment as “Riley Vernon McFalls and Linda Sue McFalls, in their individual capacities

and in their capacities as trustees.” The only factual finding that the signature of the

McFallses’ attorney on any document was “erroneous” comes from the court of appeals—

no evidence was taken on the question and the circuit court made no such finding.

       One cannot downplay the significance of the McFallses answering a complaint

“individually and in their representative capacities.” When you answer a complaint, you

enter an appearance. Chapman & Dewey Lumber Co. v. Bryan, 183 Ark. 119, 35 S.W.2d 80

(1931). The Bryan court stated, “It is familiar law that one may submit to a jurisdiction


                                             10
                                     Cite as 2016 Ark. 39

which could not otherwise be acquired, and that one does submit who, without questioning

the jurisdiction, enters an appearance.” Id. 183 Ark. at 23, 35 S.W.2d at 81. It is settled

law, nearly as old as this state that entering an appearance so as to become a party requires

only “some substantive act that constitutes him a party to the suit.” Murphy v. Williams, 1
Ark. 376 (1839).

       Further, though not acknowledged by the court of appeals, the McFallses’ answers

to interrogatories were signed “Riley Vernon McFalls, Defendant and Linda Sue McFalls,

Defendant.” Likewise not mentioned by the court of appeals, the McFallses submitted

sworn affidavits to the circuit court that indicated that they were defendants in the lawsuit

in their individual capacity. Specifically, in opposing the Crenshaw’s motion for summary

judgment, the McFalls submitted affidavits attached to their motion opposing summary

judgment titled “DEFENDANT RILEY VERNON McFALLS’ AFFIDAVIT” and signed

simply, “Riley Vernon McFalls,” and “DEFENDANT LINDA SUE McFALLS’

AFFIDAVIT” and signed simply, “Linda Sue McFalls.” A circuit court may always take

judicial notice of the contents of its case file. Beck v. State, 317 Ark. 154, 876 S.W.2d 561

(1994); Walker v. State, 304 Ark. 393, 803 S.W.2d 502 (1991). Moreover, a court may take

judicial notice of the contents of its case file whether or not it is requested by a party. Beck,

supra; Ark. Rule. Evid. 201(c). Accordingly, at all times prior to the judgment, the

McFallses held themselves out to be appearing in court in both their representative and

individual capacities.   Further, they tried the entire case in both their individual and

representative capacities. Under these circumstances, the circuit court’s decision to enter




                                               11
                                     Cite as 2016 Ark. 39

judgment against the McFallses in their individual capacities was not clearly against the

preponderance of the evidence.

        I will next outline the mistakes of law made by the court of appeals. In determining

that the McFallses were “parties” only in their representative capacities, the court of appeals

based its finding of fact on two points—service of process was directed to the McFallses only

in their representative capacities and the “headings of all pleadings below, including the

complaint, reflected the following as the defendants: “RILEY VERNON MCFALLS and

LINDA SUE MCFALLS, each in his and her representative capacity as a trustee of the

RILEY VERNON MCFALLS REVOCABLE TRUST and of the LINDA SUE

MCFALLS REVOCABLE TRUST.” This finding is in direct conflict with opinions of

this court, as I will explain in more detail.

        As noted previously, the court of appeals makes a mistake of law by essentially

holding that the only way to become a defendant in a lawsuit is by the plaintiff serving

process. Therefor, the court of appeals opinion conflicts with supreme court precedent

holding that a party can be joined as a defendant if the party enters an appearance. Kirk v.

Bonner, 77 Ark. 412, 95 S.W. 776 (1933); Spratley v. Louisiana & A. Ry. Co., 77 Ark. 412,

95 S.W. 776 (1906). Entering an appearance may be by a formal filing or by words or

actions. Kirk, supra.; see Bryan, supra; Williams, supra.

        The addition of the McFallses as defendants in this case is called permissive joinder

and is governed by Rule 20 of the Arkansas Rules of Civil Procedure. It states in pertinent

part:




                                                12
                                     Cite as 2016 Ark. 39

       (a) Permissive Joinder. All persons may join in one action as plaintiffs if they assert
       any right to relief jointly, severally or in the alternative in respect of or arising out
       of the same transaction, occurrence, or series of transactions or occurrences and if
       any question of law or fact common to all these persons will arise in the action. All
       persons may be joined in one action as defendants if there is asserted against them
       jointly, severally, or in the alternative, any right to relief in respect of or arising out
       of the same transaction, occurrence, or series of transactions or occurrences and if
       any question of law or fact common to all defendants will arise in the action. A
       plaintiff or defendant need not be interested in obtaining or defending against all the
       relief demanded. Judgment may be given for one or more of the plaintiffs according
       to their respective rights to relief, and against one or more defendants according to
       their respective liabilities.

Application of Rule 20 is intended to be interpreted liberally. 2 David Newbern, John J.

Watkins, & D. P. Marshall, Jr., Arkansas Civil Practice and Procedure § 7:7 (4th ed.).

Further, as raised by the Crenshaws to the circuit court, under Rule 15(c), amendment by

implication can change the party or parties named in the lawsuit.

       Here, the McFallses became parties in their individual capacities by filing responsive

pleadings in their individual capacities. This constituted words and actions that constitute

entry of an appearance. See Kirk, supra; Bryan, supra; Williams, supra. Furthermore, under

Rule 9 of the Arkansas Rules of Civil Procedure, it was the McFallses’ burden to maintain

that they could not be sued in their individual capacities.

       I am mindful that what the court of appeals referred to as the “heading” did not

change prior to the McFallses’ attorney asking that judgment be had against them in their

individual capacities. However, the caption is not dispositive of the question whether the

McFallses were made parties in their individual capacities. While a pleading should reflect

the addition of parties, technical defects are not fatal. Under Rule 15 of the Arkansas Rules

of Civil Procedure, how the parties try the case is dispositive. Newbern et al. § 11:3.




                                               13
                                     Cite as 2016 Ark. 39

       Finally, I believe that it is worth noting that the McFallses’ cross-appeal only

embraced the issue of whether judgment should be entered against them in their individual

capacities or against the trust. In their argument to the circuit court, they asserted that the

Crenshaws failed to prove that the trust existed and that there was no service of process

against them personally. The McFallses also stated that the trust’s attorney—who now

represented them in them individually—did not ask to have judgment entered against them

in their individual capacities. This last contention is shown to be a blatant falsehood by the

direct quote that previously appears in this dissent. Further, as also previously discussed, the

Arkansas Rules of Civil Procedure impose no requirement on the Crenshaws to establish

the existence of the trust or the capacity of the trustees to be sued. Ark. R. Civ. P. 9. Thus

we are left with the venerable doctrine of invited error to decide whether to affirm the

circuit court. In Wyles v. State, 357 Ark. 530, 182 S.W.2d 142 (2004), this court stated that

on appeal, a party cannot complain about receiving the relief he or she requested. Failure

to follow this precedent in the court of appeals opinion is therefore a clear conflict with our

precedent.

       For the foregoing reasons, I would uphold this court’s decision to grant the

Crenshaw’s petition for review, vacate the court of appeals opinion, and affirm the circuit

court on cross-appeal. I would then take up the issue of attorney’s fees which was the

subject of the direct appeal.

       BAKER, J., joins.

       The Key Firm, PLLC, by: Shawn Key, for appellants.




                                              14
                                  Cite as 2016 Ark. 39

      Simpson, Simpson & Mercer, P.A., by: Justin G. Mercer; and Brett D. Watson, Attorney

at Law, PLLC, by: Brett D. Watson, for appellees.




                                           15